            Case 1:20-cv-05473-LJL Document 8 Filed 09/17/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILBERT K.A. TURNER,

                                 Plaintiff,
                                                                    1:20-CV-5473 (LJL)
                         -against-
                                                                  ORDER OF SERVICE
 WARDEN M. LINCON-VITALE; AG WILLIAM
 BARR,

                                 Defendants.

LEWIS LIMAN, United States District Judge:

       Plaintiff, currently incarcerated in the federal Metropolitan Correctional Center, in New

York, New York (“MCC New York”), brings this pro se action in which he seeks damages and

his release into the custody of Immigration and Customs Enforcement (“ICE”). He sues MCC

New York Warden M. Lincon-Vitale and United States Attorney General William Barr. The

Court construes Plaintiff’s complaint as asserting claims for damages under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and claims for

habeas corpus relief under 28 U.S.C. § 2241. By order dated September 17, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”).1

       For the reasons discussed below, the Court dismisses Plaintiff’s claims against Attorney

General Barr pursuant to Rule 21 of the Federal Rules of Civil Procedure. The Court directs

service on Warden Lincon-Vitale.




       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-05473-LJL Document 8 Filed 09/17/20 Page 2 of 5




                                            DISCUSSION

A.      Attorney General Barr

        Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts

discretion to shape litigation in the interests of efficiency and justice.”).

        Plaintiff asserts claims for damages arising from the actions Warden Lincon-Vitale, but

he does not assert any claims arising from the actions of Attorney General Barr. The Court

therefore construes the complaint as asserting claims for damages against Warden Lincon-Vitale

in her individual capacity under Bivens. See Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir.

2007) (“A Bivens action is a judicially-created remedy designed to provide individuals with a

cause of action against federal officials who have violated their constitutional rights. . . The only

remedy available in a Bivens action is an award for monetary damages from defendants in their

individual capacities.”). But because Plaintiff does not allege that he was injured by Attorney

General Barr, the Court does not construe the complaint as asserting a Bivens claim against

Attorney General Barr.

        Plaintiff also asserts a claim in which he seeks his release into ICE custody. The Court

construes that claim as one for habeas corpus relief under 28 U.S.C. § 2241, in which Plaintiff, a

federal prisoner, challenges the execution of his sentence. See Chambers v. United States, 106

F.3d 472, 474 (2d Cir. 1997) (“A challenge to the execution of a [federal] sentence, however, is

properly filed pursuant to Section 2241.”) (emphasis in original). Warden Lincon-Vitale, as

Plaintiff’s immediate custodian, as opposed to Attorney General Barr, is the proper respondent

for such a habeas corpus claim. See Padilla v. Rumsfeld, 542 U.S. 426, 435 (2004).



                                                   2
           Case 1:20-cv-05473-LJL Document 8 Filed 09/17/20 Page 3 of 5




       Accordingly, because Plaintiff asserts no claims in which Attorney General Barr is a

proper party, the Court dismisses Plaintiff’s claims against Attorney General Barr. Fed. R. Civ. P.

21.

B.     Service on the Warden Lincon-Vitale

       As Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the Court

and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served a summons

and the complaint on Warden Lincon-Vitale until the Court reviewed the complaint and ordered

that a summons be issued for Warden Lincon-Vitale. The Court therefore extends the time to

serve Warden Lincon-Vitale until 90 days after the date that a summons is issued for Warden

Lincon-Vitale. If the complaint is not served on Warden Lincon-Vitale within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir.

2012) (holding that it is the plaintiff’s responsibility to request an extension of time for service);

see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Warden Lincon-Vitale through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for Warden Lincon-Vitale. The Clerk of Court is also instructed

                                                   3
            Case 1:20-cv-05473-LJL Document 8 Filed 09/17/20 Page 4 of 5




mark the box on the USM-285 form labeled “Check for service on U.S.A.” The Clerk of Court

is further instructed to issue a summons for Warden Lincon-Vitale, and to deliver to the Marshals

Service all of the paperwork necessary for the Marshals Service to effect service on Warden

Lincon-Vitale. Plaintiff must notify the Court in writing if his address changes, and the Court

may dismiss this action if Plaintiff fails to do so.

                                           CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

         The Court dismisses Plaintiff’s claims against Attorney General Barr. See Fed. R. Civ. P.

21.

         The Court also directs the Clerk of Court to (1) issue a summons for Warden Lincon-

Vitale, (2) complete a USM-285 form with the service address for Warden Lincon-Vitale,

(3) mark the box on the USM-285 form labeled “Check for service on U.S.A.,” and (4) deliver

all documents necessary to effect service on Warden Lincon-Vitale to the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     September 17, 2020
           New York, New York

                                                                 LEWIS LIMAN
                                                            United States District Judge




                                                   4
Case 1:20-cv-05473-LJL Document 8 Filed 09/17/20 Page 5 of 5




             DEFENDANT AND SERVICE ADDRESS


   Warden M. Lincon-Vitale
   Metropolitan Correctional Center
   150 Park Row
   New York, New York 10007
